 



TRANSFER AGREEMENT
by and between
METLIFE INSURANCE COMPANY OF CONNECTICUT
and
METLIFE INVESTORS GROUP, INC.
dated as of October 11, 2006

 



--------------------------------------------------------------------------------



 



TRANSFER AGREEMENT
This Transfer Agreement (hereinafter referred to as this “Agreement”) dated as
of October 11, 2006 is entered into by and between MetLife Insurance Company of
Connecticut (hereinafter referred to as “MICC”), a Connecticut stock life
insurance company, and MetLife Investors Group, Inc. (hereinafter referred to as
“MIG”), a Delaware corporation. Either MICC or MIG may hereinafter be referred
to as a “Party.” MICC and MIG may hereinafter collectively be referred to as the
“Parties.”
WITNESSETH:
WHEREAS, MetLife, Inc. owns all of the outstanding capital stock of MIG and
MICC; and
WHEREAS, MIG owns all of the outstanding capital stock of MetLife Investors USA
Insurance Company, a Delaware stock life insurance company (hereinafter referred
to as the “Company”); and
WHEREAS, MIG desires to transfer all of its right, title, and interest in all of
the outstanding capital stock of the Company to MICC in exchange for shares of
capital stock of MICC of approximate equal value and MICC desires to issue such
shares to MIG in exchange for all of the right, title, and interest in all of
the outstanding capital stock of the Company (hereinafter referred to as the
“Transactions”; and
WHEREAS, the Parties intended that the Transactions occur on October 1, 2006,
and desire that the Transactions shall have economic effect as if they occurred
on October 1, 2006; and
WHEREAS, MetLife, Inc. is the common parent of, and MIG is a member of, a single
group of life insurance companies and other companies filing one consolidated
Federal tax return; and
WHEREAS, the Boards of Directors of MICC and MIG have each authorized the
Transactions described above.
NOW, THEREFORE, the Parties agree as follows:

1.   Transfer of Shares of the Company in Exchange for Shares of MICC. MIG
hereby transfers, assigns, conveys and delivers to MICC, with effect from
October 1, 2006 all of the issued and outstanding shares of capital stock of the
Company, consisting of 11,000 shares of common stock, par value $200 per share,
and 200,000 shares of 6% non-cumulative preferred stock, par value $1 per share
(hereinafter referred to as the “Company Shares”), free and clear of all liens,
charges, security interests, mortgages, pledges or similar restrictions, in
exchange for 4,595,317

 



--------------------------------------------------------------------------------



 



    shares of MICC’s common stock, par value $2.50 per share approximately equal
in value to the Company Shares being transferred in exchange therefore
(hereinafter referred to as the “MICC Shares”). The Parties agree that the
Transactions shall have economic effect as if the Transactions occurred on
October 1, 2006.

2.   Closing; Deliveries. MIG hereby delivers to MICC certificates representing
the Company Shares, duly endorsed to MICC or accompanied by duly executed and
witnessed stock powers, and MICC hereby issues and delivers to MIG certificates
representing the MICC Shares.

3.   Representations and Warranties. Each Party represents and warrants to the
other Party that: (a) it is a corporation duly organized, validly existing and
in good standing under the laws of its state of incorporation; (b) it has the
corporate power and authority, and has taken all necessary corporate action, to
execute, deliver and perform this Agreement; (c) this Agreement is a legal,
valid and binding obligation upon such Party and is enforceable against such
Party in accordance with its terms (assuming valid authorization, execution and
delivery of this Agreement by such other Party); and (d) execution of this
Agreement and consummation of the transactions contemplated hereby will not
conflict with, or cause such Party to be in violation of, (i) its charter and
by-laws, (ii) any other agreement to which it is a party (except for any such
violations which, individually or in the aggregate, would not have a material
adverse effect upon the performance of such Party’s obligations under this
Agreement), or (iii) any foreign, federal, state or local law, statute,
regulation, rule, code, ordinance, judgment, decree or order to which it is
subject.       Furthermore, MIG represents and warrants to MICC that: (a) the
Company is a corporation duly organized, validly existing and in good standing
under the laws of Delaware; (b) execution of this Agreement and consummation of
the transactions contemplated hereby will not conflict with, or cause the
Company to be in violation of, (i) the Company’s certificate of incorporation
and by-laws, (ii) any other agreement to which the Company is a party, or
(iii) any foreign, federal, state or local law, statute, regulation, rule, code,
ordinance, judgment, decree or order to which it is subject; (c) the authorized
capital stock of the Company consists of 15,000 shares of Common Stock and
200,000 shares of Preferred Stock; (d) the issued and outstanding capital stock
of the Company consists of 11,000 shares of Common Stock and 200,000 shares of
Preferred Stock; (e) except for this Agreement, no agreement, arrangement or
commitment relating to the capital stock of the Company exists; and (f) no
securities convertible into capital stock of the Company exist. MIG represents
and warrants that it has full right, title, and interest to the Company Shares
to be transferred pursuant hereto, and that the Company Shares are duly
authorized, validly issued, fully paid, non-assessable, free of any preemption
rights, and free and clear of, and not

 



--------------------------------------------------------------------------------



 



    subject to, any form of hypothecation, pledge, lien, or other restriction on
transfer under any foreign, federal, state or local law, statute, regulation,
rule, code, ordinance, judgment, decree, order or agreement to which MIG or the
Company is subject, and the consummation of the transactions contemplated hereby
shall not result in any such hypothecation, pledge, lien, or other restriction
on transfer upon the Company Shares.       Furthermore, MICC represents and
warrants to MIG that: (a) the authorized capital stock of MICC consists of
40,000,000 shares of Common Stock; (b) the issued and outstanding capital stock
of MICC consists of 30,000,000 shares of Common Stock; (c) except for this
Agreement, no agreement, arrangement or commitment relating to the capital stock
of MICC exists; and (d) no securities convertible into capital stock of MICC
exist. MICC represents and warrants that it has full right, title, and interest
to the MICC Shares to be transferred pursuant hereto, when issued, and that the
MICC Shares will be duly authorized, validly issued, fully paid, non-assessable,
free of any preemption rights, and free and clear of, and not subject to, any
form of hypothecation, pledge, lien, or other restriction on transfer under any
foreign, federal, state or local law, statute, regulation, rule, code,
ordinance, judgment, decree, order or agreement to which MICC is subject, and
the consummation of the transactions contemplated hereby shall not result in any
such hypothecation, pledge, lien, or other restriction on transfer upon the MICC
Shares.

4.   Regulatory Approval. Other than the approvals of the Connecticut and
Delaware Departments of Insurance, which have been obtained, the Parties
understand and agree that the transfer of the Company Shares in exchange for the
issuance of the MICC Shares pursuant hereto requires no prior approval of, or
filing or registration with, any foreign, federal, state or local regulatory
authorities.

5.   Modification and Amendment. This Agreement cannot be changed, amended, or
terminated by oral agreement, and no provision or requirement hereof may be
orally waived. Any change, amendment, termination, or waiver hereof shall only
be made by an agreement in writing signed by the Parties and shall require the
prior approval of the Connecticut Insurance Department.

6.   Binding Nature; Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors, but neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by either Party (by operation of law or otherwise) without prior
written consent of the other Party, which shall not be unreasonably withheld,
and prior approval of the assignment by the Connecticut Insurance Department.

 



--------------------------------------------------------------------------------



 



7.   Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

8.   Waiver. Any term or condition of this Agreement may be waived at any time
by the Party that is entitled to the benefit thereof, but no such waiver shall
be effective unless set forth in a written instrument duly executed by or on
behalf of the Party waiving such term or condition.

9.   Expenses. Each Party shall bear and pay all costs and expenses which it
incurs, or which may be incurred on its behalf, in connection with the
preparation of this Agreement and the consummation of the transactions
contemplated by this Agreement.

10.   Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Connecticut, without regard to
conflicts of laws principles.

11.   Severability. If any term or condition of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other terms and conditions of this Agreement nevertheless shall remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party.

12.   Cumulative Remedies. The rights, remedies, powers, and privileges provided
in this Agreement are cumulative and not exclusive of any rights, remedies,
powers and privileges provided by law or otherwise.

13.   Further Assurances; Post-Closing Cooperation. In connection with the
consummation of the transactions contemplated by this Agreement, at any time or
from time to time after the consummation of the transactions contemplated by
this Agreement, the Parties shall execute and deliver such other documents and
instruments, and take such other actions, as may be required to consummate the
transactions contemplated by this Agreement.

14.   No Third Party Beneficiaries. The terms and provisions of this Agreement
are intended solely for the benefit of each Party and their respective
successors or permitted assigns and it is not the intention of the Parties to
confer third-party beneficiary rights, and this Agreement does not confer any
such rights, upon any other person.

15.   Taxes. The Parties agree to treat MIG’s transfer of Company Shares to MICC
in exchange for MICC shares approximately equal in value to the Company Shares
as a tax-free transaction under Section 351 of the Internal Revenue Code,
inasmuch as MIG will control more than 80% of the stock of MICC immediately
after the transfer, after taking into account

 



--------------------------------------------------------------------------------



 



    shares of MICC owned by MetLife, Inc. that are attributed to MIG under
Section 1.1502-34 of the consolidated return regulations. MIG represents that no
liabilities of MIG will be transferred to MICC in connection with the Company
Shares. MICC represents that the MICC shares to be issued to MIG are shares of
MICC voting common stock, which is the only class of MICC shares outstanding.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have caused this Transfer Agreement to be
executed by their duly authorized officers as of the day and year first above
written.
MetLife Insurance Company of Connecticut

             
By:
  /s/ Anthony J. Williamson
 
      Date: October 11, 2006  Name: Anthony J. Williamson         Title: Senior
Vice President and Treasurer        

MetLife Investors Group, Inc.

             
By:
  /s/ Richard C. Pearson
 
      Date: October 11, 2006  Name: Richard C. Pearson         Title: Executive
Vice President        

 